15-4150-cv
Riley v. Brook

                             UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 23rd day of June, two thousand sixteen.

PRESENT:         JOSÉ A. CABRANES,
                 SUSAN L. CARNEY,
                 CHRISTOPHER F. DRONEY,
                              Circuit Judges.


KATHLEEN RILEY,

                        Plaintiff-Appellant,

                        v.                                 No. 15-4150-cv

JONATHAN BROOK,

                        Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                               Sharon L. Annis, Buehler & Annis, P.L.C.,
                                                       Brattleboro, VT.

FOR DEFENDANT-APPELLEE:                                Allan R. Keyes & Eric J. Morgan, Ryan
                                                       Smith & Carbine, Ltd., Rutland, VT.

        Appeal from the November 24, 2015 judgment of the United States District Court for the
District of Vermont (Christina C. Reiss, Chief Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

                                                1
         Plaintiff-appellant Kathleen Riley appeals from the District Court’s November 24, 2015
judgment dismissing her complaint as barred by the applicable statute of limitations. “We review de
novo a district court’s grant of a motion to dismiss, including its legal interpretation and application
of a statute of limitations . . . .” Deutsche Bank Nat. Trust Co. v. Quicken Loans Inc., 810 F.3d 861, 865
(2d Cir. 2015). Applying this standard, we affirm, substantially for the reasons stated by the District
Court in its thorough and well-reasoned November 24, 2015 opinion and order. See Riley v. Brook,
No. 2:15-CV-150, 2015 WL 7572308 (D. Vt. Nov. 24, 2015) (citing Vt. Stat. Ann. tit. 12, § 513
(2016)).

                                            CONCLUSION

       We have considered all of Riley’s arguments on appeal and found them to be without merit.
Accordingly, the November 24, 2015 judgment of the District Court is AFFIRMED.



                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe, Clerk




                                                     2